         Case 1:19-cr-10121-MLW Document 69 Filed 07/01/20 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA,

               v.                                       CRIMINAL NO. 1:19-cr-10121-MLW

ROBINSON GUZMAN

                    Defendant(s).


                             PROCEDURAL ORDER
                RE: SENTENCING HEARING (In the light of U.S. v. Booker)

WOLF, D.J.

       A plea of guilty or nolo contendere, or a verdict of guilty, having been entered on 7/1/2020,
under the Sentencing Reform Act of 1984, it is hereby ORDERED:

Pre-sentence Investigation

1.         a) The United States Probation Office shall commence immediately the pre-sentence
           investigation unless as provided in Fed. R. Crim. Pro. Rule 32(i), the court finds under
           Rule 32 (c) (1)(A) and (B) that the information in the record enables it to exercise its
           sentencing authority meaningfully under 18 U.S.C. § 3553 and the court explains this
           finding on the record.

           b) The Probation Office shall prepare pre-sentence investigation reports in the order in
           which the requests from the court are received.

Statement of Relevant Facts

2.         Not later than seven days after the plea or verdict [or on 7/8/2020], the attorney for the
           government shall provide to the United States Probation Office a statement of relevant
           facts and any other documents pertinent under Federal Rules of Criminal Procedure 32
           (d) and shall simultaneously serve on counsel for the defendant a copy of everything
           provided to the Probation Office.

Submission of Information Regarding Identifiable Victims (if applicable)

3.         Not later than seven days after the plea or verdict [or on 7/8/2020], the attorney for the
           government shall provide to the United States Probation Office a written statement
           setting forth the names of the victims, their contact information/addresses, and the
           amount of loss sustained by each victim/restitution owed to each victim pursuant to the
           Federal Rules of Criminal Procedure, Rule 32(c)(1)(B).
         Case 1:19-cr-10121-MLW Document 69 Filed 07/01/20 Page 2 of 4



Interview of Defendant

4.        The Probation Office shall provide a reasonable opportunity for defense counsel to attend
          any interview of the defendant conducted by a probation officer during the pre-sentence
          investigation.

          a) If the case is resolved by a plea, and the Probation Office has timely notification of
          the plea, it shall hold an interview with the defendant on the day of the plea. If an
          interview cannot be held on the day of the plea, the Probation Office shall schedule an
          interview to be held within seven days after the plea or within such additional time as the
          court may order.

          b) If the case is resolved by a verdict, the Probation Office shall schedule an interview
          with the defendant to be held within seven days after the verdict or within such additional
          period of time as the court may order.

          c) If the defendant is in custody, the United States Marshal shall, at the request of the
          Probation Office, bring the defendant to the courthouse for an interview at the earliest
          feasible time.

Pretrial Services Responsibility

5.        Pretrial Services shall provide to the Probation Office all documents in the possession of
          Pretrial Services that may be relevant to the pre-sentence investigation, including a copy
          of the Pretrial Report, the defendant’s state, local, and national criminal record, police
          reports, copies of convictions, drug test results, reports of incidents, and other reports and
          supporting documents.

Date of Sentencing

6.        The sentencing hearing (and sentencing) is scheduled to occur at 3:00 p.m. on 9/23/2020,
          in courtroom 2 on the 3rd floor. This date is to be not sooner than twelve weeks after the
          date of the plea/verdict, in order to permit the following:

          a) Probation Office shall have seven weeks after the date of plea/verdict for the
          preparation and disclosure of the initial report.

          b) Probation Office shall disclose the initial report to defense counsel and government
          counsel no less than five weeks before the sentencing hearing, unless the defendant
          expressly waives the minimum five week pre-sentencing notification period.

          c) The date when disclosure has been effected to each attorney is the date of the mailing
          of a copy to that attorney. An attorney may, in lieu of receiving disclosure by mail, make
          arrangements with the Probation Office to pick up the report no later than 3:00 p.m. on
          the date disclosure is due. It is the responsibility of the defense counsel to disclose the
          pre-sentence report to the defendant and to discuss it with and explain it to the defendant.
        Case 1:19-cr-10121-MLW Document 69 Filed 07/01/20 Page 3 of 4



Objections Procedure

7.        Within fourteen days after disclosure of the report, attorneys for the government and
          the defendant shall advise the probation officer and each other in writing, of any
          objections they may have as to any material information, sentencing classifications,
          sentencing guideline ranges, or policy statements contained in or omitted from the report.

8.        The probation officer shall conduct any further investigation and make any revisions to
          the pre-sentence report that may be necessary. The probation officer may require counsel
          for both parties to confer with the probation officer to identify and attempt to resolve any
          factual or legal disputes which may require hearing by the court.

Final Pre-sentence Report

9.        Not later than 9/16/2020 (which is a date not less than seven days before the
          sentencing hearing), the probation officer shall submit to the court and disclose to the
          attorneys the final pre-sentence report, including any addendum, setting forth the
          unresolved objections, the grounds for these objections and the probation officer’s
          comments on the objections. The probation officer shall certify that the contents of the
          report, including any revisions, and the addendum have been disclosed to the defendant
          and to counsel for the defendant and the government, and that the addendum fairly states
          any remaining unresolved objections. Except with regard to any unresolved objections,
          the report of the pre-sentence investigation may be accepted by the court as accurate.
          The court, however, for good cause shown, may allow a new objection to the pre-
          sentence report to be raised at any time before the imposition of sentence.

Hearing and Counsel’s obligations

10.       The Court is to hold a sentencing hearing to resolve any disputed issues.

          a) Obligations of Counsel:         By 9/9/2020           :

          (1)    Notice: Counsel are to advise the Court:

                 (a)    whether either party will move for a departure from the applicable
                        guideline range or will move for a non guideline sentence;

                 (b)    whether apart from (a), there are legal questions not adequately addressed
                        in the presentence report or not addressed at all;

                 (c)    whether there are factual issues which the party contend require an
                        evidentiary hearing. If counsel for either party contends that an evidentiary
                        hearing is necessary they shall advise the clerk:

                        (i)      the amount of time counsel expects would be required to complete
                                 the hearing; and

                        (ii)     the identity of the witnesses counsel expects to call.
        Case 1:19-cr-10121-MLW Document 69 Filed 07/01/20 Page 4 of 4



         (2)      Memorandum: If the parties would like to file any motions, memorandum or
                  other pleadings for the court to consider at sentencing they shall be filed by
                  9/9/2020. Any responses shall be filed by 9/16/2020. To the extent the parties
                  intend to file anything under seal a redacted copy shall also be filed for the public
                  record.

         (3)      Service on Probation: A copy of the memorandum and any submissions
                  addressing sentencing issues submitted by counsel must also be provided to the
                  probation officer five days in advance of the sentencing hearing.

11.               The schedule set forth in this Order may be modified by the Court for good cause
                  shown.

12.               Disclosure of the pre-sentence report is made under the provisions of Rule 32,
                  Fed. R. Crim. Pro., except that the Probation Office shall not disclose any
                  recommendation it made to the court as to sentence. Any such recommendation
                  made to the court by the Probation Office must not contain factual information
                  not already disclosed to both counsel and to the defendant.



                                                   /s/ Mark L. Wolf
 DATE: 7/1/2020                                    UNITED STATES DISTRICT JUDGE

cc:   Counsel
      Probation Office
      Pretrial Services
